Citation Nr: 1014539	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral foot 
numbness.


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from June 2002 until June 
2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Salt Lake 
City, Utah.  The claims folder was later transferred to the 
RO in Waco, Texas.

The Veteran provided testimony at a February 2010 video 
hearing before the undersigned.  A transcript of that 
proceeding is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that the Veteran should be afforded a 
VA examination in connection with his claims, for the reasons 
discussed below.
  
In the present case, the Veteran indicated in his May 2007 
notice of disagreement that he was having the same problems 
with his flatfoot condition that he had experienced while in 
service.  He also asserted that he still had numbness in both 
feet and that his flat foot symptoms were continuing to 
deteriorate.  Furthermore, in his August 2007 substantive 
appeal, the Veteran stated that he had flat feet prior to 
service, but his feet gave him no problem at that time.  He 
indicated that it was during and after service that his feet 
produced enormous amounts of pain and discomfort, limiting 
his range of motion and his ability to run.  The Veteran 
contends that his time in service aggravated his flat feet 
disability and has caused areas of his feet to become 
permanently numb.  

In this regard, the service treatment records (STRs) do show 
treatment for foot pain during active duty.  An August 2002 
STR revealed that the Veteran complained of bilateral pain in 
the balls of his feet and around the heels.  An October 2003 
STR indicated that a diagnosis of pes planus, and the Veteran 
was given insoles at that time.  Another October 2003 report 
indicated that he had fallen on his right foot during PT 
training.  In July 2004 the Veteran reported that his feet 
went numb while running.  Finally, in September 2004 the 
Veteran was seen for right foot pain, which bothered him when 
walking.

After discharge, a May 2007 post-service record indicates the 
Veteran's forefoot and heel pain had worsened with weight 
bearing.  At that time the Veteran also indicated numbness of 
the first and fifth toes, bilaterally, since 2002.  Moreover, 
at his February 2010 video hearing, the Veteran further 
contended that his pain started in basic training, and that 
beforehand he experienced no symptoms associated with his 
flat feet.  He also indicated that he felt he was provided an 
inadequate VA examination, stating that no neurological 
testing was done in reference to his complaint of numbness in 
the feet and he believed that the examiner understated the 
amount of pain he felt in his feet.

The Board recognizes that there is a May 2006 VA examination 
of record addressing the bilateral foot disability.  However 
the examiner did not address the etiology or nexus, if any, 
to active service.  

Considering the above, it is found that the Veteran should be 
afforded a VA examination, as the evidence suggests a 
bilateral foot disorder may be associated with service.  
38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. 
Nicholson, 20 Vet. App. 79, 81(2006).   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
examination, if possible with an examiner 
other than the one who evaluated him in 
May 2006, to determine the nature and 
etiology of any current bilateral feet 
disability, to include any neurologic 
disorders.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records, 
and following this review and the 
examination offer comment as to the 
following:

a.  Does the evidence clearly and 
unmistakably (a percentage well over 50 
percent) indicate that bilateral pes 
planus or other chronic foot disability 
preexisted active service?  If so, did it 
clearly and unmistakably undergo a 
permanent worsening during active 
service?  

b.  If the pes planus or other diagnosed 
foot disability did not clearly and 
unmistakably preexist service, the 
examiner should state whether it is at 
least as likely as not that it was 
incurred in active service.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

2.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given from 
them to respond thereto.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


